EXHIBIT 10.3

March 16, 2007

Steven Heap

12408 Fairfax Station Road

Clifton, Virginia 20124

 

RE: Amendment No. 1 to Offer Letter (the “Amendment”)

Dear Steve:

In connection with the Offer Letter dated May 3, 2006 (the “Letter”) by and
between Arbinet-thexchange, Inc., a Delaware corporation (the “Company”), and
you, you and the Company desire to amend certain provisions of the Letter as
follows:

1. The sixth (6th) paragraph of the Letter is amended by deleting it in its
entirety and substituting therefore the following:

“In the event that your employment is terminated (A) without cause or (B) within
six (6) months following a Change of Control (as defined below) by you for Good
Reason (as defined below) the Company will pay you (i) any unpaid base salary
through the date of termination and any accrued vacation; (ii) severance pay
equal to one (1) year base salary at the rate in effect on the date of
termination and (iii) COBRA coverage payable under the Company health or welfare
plan for you and your dependents during the one (1) year period following the
date of termination.

For purposes of this letter, “Change of Control” shall mean a change in
ownership or control of the Company effected through any of the following
transactions:

 

  (a) a merger, consolidation or other reorganization approved by the Company’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction, or

 

  (b) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets, or

 

  (c)

the closing of any transaction or series of related transactions pursuant to
which any person or any group of persons comprising a “group” within the meaning
of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934 Act (other than the
Company or a person that, prior to such transaction or



--------------------------------------------------------------------------------

 

series of related transactions, directly or indirectly controls, is controlled
by or is under common control with, the Company) becomes directly or indirectly
the beneficial owner (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934) of securities possessing (or convertible into or
exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of the Company’s securities (as measured in terms of
the power to vote with respect to the election of Board members) outstanding
immediately after the consummation of such transaction or series of related
transactions, whether such transaction involves a direct issuance from the
Company or the acquisition of outstanding securities held by one or more of the
Company’s existing stockholders.

For purposes of this letter, “Good Reason” means, without your written consent:

 

  (a) a material adverse change in your title or the duties assigned to you;

 

  (b) any material failure by the Company to comply with the provisions of this
letter; or

 

  (c) any requirement by the Company that your primary office location be other
than in the greater Washington, D.C. area.”

2. Except as specifically amended by this Amendment, the Letter shall remain in
full force and effect in accordance with its terms.

3. This Amendment may be executed in counterparts, each of which will be deemed
an original, but all of which taken together will constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

If the foregoing accurately reflects the understanding of the parties hereto,
please so indicate by executing both originals of this Amendment in the space
provided below and returning one executed original to us.

 

    ARBINET-THEXCHANGE, INC.     By:  

/s/ J. Curt Hockemeier

    Name:   J. Curt Hockemeier     Title:   President and Chief Executive
Officer AGREED AND ACCEPTED:      

/s/ Steven Heap

      Steven Heap      